Citation Nr: 1506453	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected low back and left shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested a hearing in his January 2012 VA Form 9.  However, through his representative, he withdrew his request.  Thus, the Board finds that the Veteran's request for a local hearing is withdrawn and will conduct its appellate review based on the evidence of record.  


FINDING OF FACT

The Veteran's major depressive disorder is proximately due to or the result of his service-connected back and shoulder disabilities.  


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran alleges that his major depressive disorder was caused by his service-connected orthopedic disabilities, namely, his back and shoulder disabilities.  Hence, the Board will adjudicate the claim on a secondary theory of entitlement.  After review of all the evidence of record, the Board finds that the Veteran's depressive disorder had onset as a result of his service-connected back and shoulder disabilities, and service connection should be granted.  

First, the evidence of record clearly indicates that the Veteran presently suffers from a major depressive disorder.  In a May 2014 VA examination, the examiner provided an Axis I diagnosis of depressive disorder.  This diagnosis is corroborated by the Veteran's VAMC treatment notes in San Juan as well as private records obtained by VA.  Thus, the present disability element of service connection is satisfied.  

In July 2008, Dr. R.D. provided an Axis I diagnosis of Mood disorder, depressive, related to chronic back pain.  The RO denied the Veteran's claim of entitlement to depression because an incomplete rationale was provided by Dr. R.D. in his July 2008 opinion.  In February 2010, Dr. R.D. supplied an additional opinion, stating that the Veteran could no longer work due to Dr. R.D.'s Axis III diagnoses, including back and shoulder disabilities. 

In support of his contention, Dr. R.D. focused on VAMC treatment notes in supporting his opinion.  A VAMC consultation report from November 2004 notes a chief complaint of depression, which was worsening due to pain.  A progress note from June 2005 listed an assessment of back and shoulder pain with depression/anxiety related to chronic back pain.  Additionally, Dr. R.D. cited to his history of treating the Veteran to support his conclusion.  

VA afforded the Veteran an examination in October 2010 and provided an examination and opinion in May 2014.  The examiner provided both a positive and negative opinion in the October 2010 examination report.  Subsequently, VA scheduled another examination for clarification in May 2014.  The examiner concluded first that the Veteran's depression was less likely than not incurred in or caused by an in-service injury, event, or illness.  For his rationale, the examiner provided excerpts of past treatment notes from the Veteran's medical history.  The examiner finally concluded that it was "less likely than not that the claimed major depression is secondary to the service connected conditions."  

The October 2010 and May 2014 opinions are inadequate.  The October 2010 opinion was internally inconsistent.  The May 2014 opinion provided a negative opinion on a direct theory of entitlement when an opinion for a secondary theory of service connection was requested.  The examiner did eventually provide a negative opinion on a secondary theory of entitlement, but his rationale merely contained excerpts of past treatment notes from the Veteran's medical history.  He did not provide a rationale for his opinions.  The Board concludes that the October 2010 and May 2014 VA examinations and opinions are inadequate and have no probative value.  

The Board find's the opinions provided by Dr. R.D. (that the Veteran's major depressive disorder is secondary to his orthopedic disabilities) to be the most probative evidence with regard to the cause of the Veteran's depressive disorder.  This is because Dr. R.D provided a more logical rationale for his opinions and specifically addressed the Veteran's history and clinical reports.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).

Because the Veteran's depression is proximately due to or the result of his service-connected back and shoulder disabilities, his claim for service connection for major depression must be granted.  38 C.F.R. § 3.310.  


ORDER

Service connection for major depression is granted.  



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


